Citation Nr: 0936884	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  98-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for infectious prostate 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from February 1969 to 
June 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In January 2006, the Board remanded this matter for 
additional development. After completing the requested 
actions, the RO continued the denial of the claim for service 
connection for an infectious prostate disorder on appeal (as 
reflected in June 2006 and May 2009 supplement statements of 
the case (SSOCs)), and returned this matter to the Board for 
appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  An infectious prostate disorder was first manifested more 
than 12 years after discharge from service, and the only 
medical opinions to address the question of whether there 
exists a medical nexus between a current infectious prostate 
disorder and service, or service-connected hepatitis C, weigh 
against the claim.  


CONCLUSION OF LAW

The criteria for service connection for an infectious 
prostate disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a May 2004 and January 2006 post-rating 
letter provided notice to the Veteran of the evidence and 
information needed to substantiate his claim for service 
connection on appeal.  These letters also informed the 
Veteran of what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The letters further requested that the 
Veteran submit any additional information or evidence in his 
possession that pertained to his claims.  After issuance of 
the above letters, and proving the Veteran and his 
representative additional opportunity to respond, the RO 
readjudicated the issue on appeal in a June 2006 and a May 
2009 SSOC.  Hence, the Veteran is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
SSOC, is sufficient to cure a timing defect).

While the Veteran was not provided information regarding 
disability ratings and effective dates until the May 2009 
notice letter attached to an SSOC, on these facts, such 
omission is not shown to prejudice the Veteran.  As the 
Board's decision herein denies the claim for service 
connection on appeal, no disability rating or effective date 
is being, or is to be, assigned.  Hence, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, private medical 
records and the reports of VA examination dated in April 
2006, March 2009, and April 2009.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran as well as by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. 
§ 3.310(b).

Service treatment records are negative for complaints, 
findings, or diagnosis of a prostate disorder.  

Post-service medical records include a September 1997 VA 
medical record reflecting that the Veteran complained of 
problems with his prostate intermittently.

VA and private medical records dated from 1998 to 2003 are 
negative for complaints, findings, or diagnosis of a prostate 
disorder.

A May 2004 Anderson Area Medical Center record reflects that 
the Veteran was seen in the emergency department with 
complaints of suprapubic pain, low back pain, and testicular 
pain.  The Veteran was assessed with acute epididymitis, mild 
prostatitis, thrombocytophenia, and known chronic liver 
disease with cirrhosis.  

An April 2006 VA examination report reflects that the claims 
file was reviewed.  The VA examiner noted that the Veteran 
has a notable previous diagnosis of recurrent prostatitis 
approximately three or four bouts dating back to the later 
1980s to early 1990s.  The Veteran stated the last one was 
approximately 1991.  He denied any treatment for his 
prostatitis.  The VA examiner also noted that the Veteran had 
hepatitis C that he contracted in Vietnam.  The diagnoses 
were recurrent prostatitis, nephrolithiasis, benign prostatic 
hypertrophy, and proteinuria.  The VA examiner opined that 
the Veteran's chronic disease of the prostate is not related 
to his service-connected hepatitis and according to his 
report was not manifested during his time in the military 
service.  He furthered that he based this opinion upon a 
temporal relationship and the fact that there is no known 
correlation between hepatitis C and recurrent prostatitis or 
benign prostatic hypertrophy.

A March 2009 VA examination report reflects that the 
Veteran's claims file was not made available to the examiner.  
It was noted that the Veteran gave a history of recurrent 
prostatitis which first occurred in 1985.  He has had three 
attacks since then, the last one was in the year 2000.  The 
diagnosis was recurrent prostatitis and last attack was eight 
years ago, and also benign prostatic hypertrophy.  The VA 
examiner opined that the Veteran's recurrent prostatitis and 
benign prostatic hypertrophy are not related to his service-
connected hepatitis.  This is supported by medical literature 
and medical text books.  Without the claims file, the VA 
examiner stated he could not opine whether recurrent 
prostatitis and benign hypertrophy were first manifested in 
service without resorting to mere speculation.

An April 2009 VA examination report reflects that the VA 
examiner reviewed the claims file in its entirety prior the 
examination.  The VA examiner reiterated findings in two 
prior VA examination reports as discussed above.  The 
diagnosis was recurrent prostatitis with no recent attacks 
and benign prostatic hypertrophy.  Based upon his review of 
the claims file, the VA examiner concluded that he did not 
believe that the Veteran's chronic prostate issues were first 
manifested in the service due to the fact that the service 
treatment records do not indicate any prostate issues.  Also, 
the VA examiner agreed with the earlier March 2009 examiner's 
opinion that the Veteran's recurrent prostatitis and benign 
prostatic hypertrophy are not related to his service-
connected hepatitis C.  His rationale for this opinion is 
that there is no medical literature that links hepatitis C 
with either of these prostate conditions.  

After carefully considering the pertinent evidence, to 
include the Veteran's assertions, the Board finds that the 
preponderance of the evidence weighs against the claim.

In this regard, the only medical opinions to address the 
etiology of the Veteran's  recurrent prostatitis and benign 
prostatic hypertrophy weigh against the claim.  As indicated 
above, each VA examiner unanimously opined that these 
prostate disorders were not related to the Veteran's service-
connected hepatitis C, on the basis that there is no medical 
literature or medical text to support such a correlation.  In 
addition, the April 2006 VA examiner and the April 2009 VA 
examiner both opined that the Veteran's current prostate 
disorders were not manifested in service, noting the absence 
of service treatment records indicating that the Veteran had 
any type of prostate issues.  Moreover, the Board points out 
that by the Veteran's own account, recurrent prostatitis 
first occurred in 1985, more than 12 years after discharge 
from service.  See Maxson v. Gober, 230 F.3f 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992) (A long 
interval of time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection).

The Board finds that each of the VA examiners' opinions 
constitutes probative evidence on the medical nexus question, 
specifically the April 2006 and 2009 VA examiners who 
provided opinions based on review of the Veteran's documented 
medical history and assertions as well as physical 
examination.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Significantly, neither the Veteran nor his representative has 
presented or identified any contrary medical opinion that 
would, in fact, support the claim for service connection for 
an infectious prostate disorder, on a direct or secondary 
basis.  The Board also points out that VA adjudicators are 
not free to ignore or disregard the medical conclusions of a 
VA physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran and his 
representative in support of the claim for service connection 
for an infectious prostate disorder.  The Board notes that a 
layperson is competent to report on matters observed or 
within his or her personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However,  the matter of etiology 
(or medical relationship) upon which this case turns is a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As a 
layperson, neither the Veteran nor his representative are 
shown to have appropriate medical training and expertise to 
competently render a probative (i.e., persuasive) opinion on 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for an infectious prostate disorder, on a 
direct and secondary basis, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for an infectious prostate disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


